          Case 4:20-cv-00766-KGB Document 7 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

AARON ELROD                                                                            PLAINTIFF
ADC #160306

v.                                Case No. 4:20-cv-00766-KGB

MAYHAN, et al.                                                                     DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Aaron Elrod’s complaint is dismissed without prejudice. The relief requested is denied.

       So adjudged this the 27th day of January, 2021.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
